EXHIBIT 10.4

 

VOTING AGREEMENT

 

This Voting Agreement (“Agreement”) is entered into as of April 29, 2003, by and
among                                             (“Stockholder”) and certain of
the investors set forth on Schedule A (the “Investors”) to that certain Common
Stock and Warrant Purchase Agreement of even date herewith (the “Purchase
Agreement”).

 

Recitals

 

A.                                    Stockholder is a holder of record and the
“beneficial owner” (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of certain shares of
common stock of Rigel Pharmaceuticals, Inc., a Delaware corporation (the
“Company”).

 

B.                                    The Company is entering into the Purchase
Agreement with the Investors that provides (subject to the conditions set forth
therein) for the sale by the Company and the purchase by the Investors of (i) an
aggregate of 71,874,999 shares (the “Shares”) of the Company’s common stock, par
value $0.001 per share (the “Company Common Stock”), and (ii) Warrants (as
defined in the Purchase Agreement).

 

C.                                    In order to induce the Investors to enter
into the Purchase Agreement, Stockholder is entering into this Agreement.

 

Agreement

 

The parties to this Agreement, intending to be legally bound, agree as follows:

 

SECTION 1.                            Certain Definitions

 

For purposes of this Agreement:

 

(a)                                  The term “Closing Date” shall have the
meaning assigned to it in the Purchase Agreement.

 

(b)                                  The term “Offering” shall have the meaning
assigned to it in the Purchase Agreement.

 

(c)                                  Stockholder shall be deemed to “Own” or to
have acquired “Ownership” of a security if Stockholder (i) is the record owner
of such security or (ii) is the “beneficial owner” (within the meaning of Rule
13d-3 under the Exchange Act) of such security.

 

(d)                                  “Person” shall mean any (i) individual,
(ii) corporation, limited liability company, partnership or other entity or
(iii) governmental authority.

 

(e)                                  “Subject Securities” shall mean (i) all
securities of the Company (including all shares of Company Common Stock and all
options, warrants and other

 

--------------------------------------------------------------------------------


 

rights to acquire shares of Company Common Stock) Owned by Stockholder as of the
date of this Agreement and (ii) all additional securities of the Company
(including all additional shares of Company Common Stock and all additional
options, warrants and other rights to acquire shares of Company Common Stock) of
which Stockholder acquires Ownership during the period from the date of this
Agreement through the Voting Covenant Expiration Date.

 

(f)                                    A Person shall be deemed to have a
effected a “Transfer” of a security if such Person directly or indirectly (i)
sells, pledges, encumbers, grants an option with respect to, transfers or
disposes of such security or any interest in such security to any Person, (ii)
enters into an agreement or commitment contemplating the possible sale of,
pledge of, encumbrance of, grant of an option with respect to, transfer of or
disposition of such security or any interest therein to any Person or (iii)
reduces such Person’s beneficial ownership of, interest in or risk relating to
such security.

 

(g)                                 “Voting Covenant Expiration Date” shall mean
the earlier of (i) the date upon which the Purchase Agreement is validly
terminated pursuant to Section 9 thereof or (ii) the Closing Date.

 

SECTION 2.                            Transfer of Subject Securities and Voting
Rights

 

2.1                               Restriction on Transfer of Subject
Securities.  Subject to Section 2.3, during the period from the date of this
Agreement through the Voting Covenant Expiration Date, Stockholder shall not,
directly or indirectly, cause or permit any Transfer of any of the Subject
Securities to be effected.

 

2.2                               Restriction on Transfer of Voting Rights. 
During the period from the date of this Agreement through the Voting Covenant
Expiration Date, Stockholder shall ensure that (a) none of the Subject
Securities is deposited into a voting trust and (b) no proxy is granted, and no
voting agreement or similar agreement is entered into, with respect to any of
the Subject Securities.

 

2.3                               Permitted Transfers.  Section 2.1 shall not
prohibit a transfer of Company Common Stock by Stockholder (a) to any member of
his immediate family, or to a trust for the benefit of Stockholder or any member
of his immediate family, (b) upon the death of Stockholder or (c) if Stockholder
is a partnership or limited liability company, to one or more partners or
members of Stockholder or to an affiliated corporation under common control with
Stockholder; provided, however, that a transfer referred to in this sentence
shall be permitted only if, as a precondition to such transfer, the transferee
agrees in a writing, reasonably satisfactory in form and substance to the
Investors, to be bound by the terms of this Agreement.

 

SECTION 3.                            Voting of Shares

 

3.1                               Voting Covenant.  Stockholder, solely in
Stockholder’s capacity as a stockholder of the Company, hereby agrees that,
prior to the Voting Covenant Expiration Date, at any meeting of the stockholders
of the Company, however called, and in any written action by consent of
stockholders of the Company, Stockholder shall cause all of the Subject
Securities to be voted:

 

2

--------------------------------------------------------------------------------


 

(a)                                  in favor of the issuance of the Shares and
the Warrants in the Offering, in favor of each of the other actions contemplated
by the Purchase Agreement and in favor of any action in furtherance of any of
the foregoing; and

 

(b)                                  against any action or agreement that would
result in a breach of any representation, warranty, covenant or obligation of
the Investors and/or the Company in the Purchase Agreement or which could be
expected to delay, prevent or adversely affect the consummation of the
transactions contemplated by the Purchase Agreement (including, but not limited
to, any matter submitted to stockholders that would cause a failure of a closing
condition in the Purchase Agreement).

 

Prior to the Voting Covenant Expiration Date, Stockholder shall not enter into
any agreement or understanding with any Person to vote or give instructions in
any manner inconsistent with clause “(a)” or “(b)” of the preceding sentence.

 

3.2                               Proxy; Further Assurances.

 

(a)                                  Contemporaneously with the execution of
this Agreement:  (i) Stockholder shall deliver to the Investors a proxy in the
form attached to this Agreement as Exhibit A, which shall be irrevocable to the
fullest extent permitted by law (at all times prior to the Voting Covenant
Expiration Date) with respect to the shares referred to therein (the “Proxy”)
and (ii) Stockholder shall cause to be delivered to the Investors an additional
proxy (in the form attached hereto as Exhibit A) executed on behalf of the
record owner of any outstanding shares of Company Common Stock that are owned
beneficially (within the meaning of Rule 13d-3 under the Exchange Act), but not
of record, by Stockholder.

 

(b)                                  Stockholder shall, at his or its own
expense, perform such further acts and execute such further proxies and other
documents and instruments as may reasonably be required to vest in the Investors
the power to carry out and give effect to the provisions of this Agreement.

 

SECTION 4.                            No Solicitation

 

Stockholder agrees that, during the period from the date of this Agreement
through the Voting Covenant Expiration Date, Stockholder shall not take, cause
or permit (and shall use its commercially reasonable efforts to ensure that none
of its officers, directors, agents or representatives takes, causes or permits)
any person to take, directly or indirectly, any of the following actions with
any third party:  (a) solicit, knowingly encourage, initiate or participate in
any negotiations, inquiries or discussions with respect to any offer or proposal
to acquire the business, assets or capital shares of the Company (excluding
non-exclusive licenses entered into in the ordinary course of business), whether
by merger, consolidation, other business combination, purchase of capital stock,
purchase of assets, license, lease, tender or exchange offer or otherwise (each
of the foregoing, an “Alternative Proposal”), (b) disclose, in connection with
an Alternative Proposal, any nonpublic information concerning the Company’s
business or properties or afford to any third party access to its properties,
books or records, except in the ordinary course of business and as required by
law or pursuant to a governmental request for information, (c) enter into or
execute any agreement providing for an Alternative Proposal or

 

3

--------------------------------------------------------------------------------


 

(d) make or authorize any public statement, recommendation or solicitation in
support of any Alternative Proposal or any offer or proposal relating to an
Alternative Proposal, other than with respect to the Offering.

 

SECTION 5.                            Representations and Warranties of
Stockholder

 

Stockholder hereby represents and warrants to the Investors as follows:

 

5.1                               Authorization, etc.  Stockholder has the
absolute and unrestricted right, power, authority and capacity to execute and
deliver this Agreement and the Proxy and to perform his or its obligations
hereunder and thereunder.  This Agreement and the Proxy have been duly executed
and delivered by Stockholder and constitute legal, valid and binding obligations
of Stockholder, enforceable against Stockholder in accordance with their terms,
subject to (a) laws of general application relating to bankruptcy, insolvency
and the relief of debtors and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.  If Stockholder is a general or
limited partnership, then Stockholder is a partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it was
organized.  If Stockholder is a limited liability company, then Stockholder is a
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it was organized.

 

5.2                               No Conflicts or Consents.

 

(a)                                  The execution and delivery of this
Agreement and the Proxy by Stockholder do not, and the performance of this
Agreement and the Proxy by Stockholder will not (i) conflict with or violate any
law, rule, regulation, order, decree or judgment applicable to Stockholder or by
which he or it or any of his or its properties is or may be bound or affected,
(ii) if Stockholder is not a natural person, violate or conflict with the
certificate of incorporation, bylaws or other equivalent organizational
documents of Stockholder or (iii) result in or constitute (with or without
notice or lapse of time) any breach of or default under, or give to any other
Person (with or without notice or lapse of time) any right of termination,
amendment, acceleration or cancellation of, or result (with or without notice or
lapse of time) in the creation of any encumbrance or restriction on any of the
Subject Securities pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which Stockholder is a party or by which Stockholder or any of his or its
affiliates or properties is or may be bound or affected.  There is no
beneficiary or holder of a voting trust certificate or other interest of any
trust of which Stockholder is a trustee whose consent is required for the
execution and delivery of this Agreement or the consummation by Stockholder of
the transactions contemplated by this Agreement.

 

(b)                                  The execution and delivery of this
Agreement and the Proxy by Stockholder do not, and the performance of this
Agreement and the Proxy by Stockholder will not, require any consent, approval,
authorization or permit of any Person.  Stockholder does not have any
understanding in effect with respect to the voting or transfer of any Subject
Securities.  Stockholder is not required to make any filing with or notify any
governmental or regulatory authority in connection with this Agreement or the
transactions contemplated thereby pursuant to the requirements of the
Hart-Scott-Rodino

 

4

--------------------------------------------------------------------------------


 

Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder.  If Stockholder is a natural person and is married, and
Stockholder’s Subject Securities constitute community property or otherwise need
spousal or other approval for this Agreement to be legal, valid and binding on
Stockholder, this Agreement has been duly authorized, executed and delivered by,
and constitutes a valid and binding agreement of, Stockholder’s spouse,
enforceable against such spouse in accordance with its terms.

 

5.3                               Title to Securities.  As of the date of this
Agreement, (a) Stockholder holds of record (free and clear of any encumbrances
or restrictions) the number of outstanding shares of Company Common Stock set
forth under the heading “Shares Held of Record” on the signature page hereof,
(b) Stockholder holds (free and clear of any encumbrances or restrictions) the
options, warrants and other rights to acquire shares of Company Common Stock set
forth under the heading “Options and Other Rights” on the signature page hereof,
(c) Stockholder Owns the additional securities of the Company set forth under
the heading “Additional Securities Beneficially Owned” on the signature page
hereof and (d) Stockholder does not directly or indirectly Own any shares of
capital stock or other securities of the Company, or any option, warrant or
other right to acquire (by purchase, conversion or otherwise) any shares of
capital stock or other securities of the Company, other than the shares and
options, warrants and other rights set forth on the signature page hereof.

 

5.4                               Litigation.  There is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending or, to the knowledge of Stockholder or any of Stockholder’s affiliates,
threatened before any agency, administration, court or tribunal, foreign or
domestic, against Stockholder or any of Stockholder’s affiliates or any of their
respective properties or any of their respective officers or directors, in the
case of a corporate entity (in their capacities as such), or any of their
respective partners (in the case of a partnership), that, individually or in the
aggregate, could reasonably be expected to materially delay or impair
Stockholder’s ability to consummate the transactions contemplated by this
Agreement.  There is no judgment, decree or order against Stockholder or any of
Stockholder’s affiliates, or, to the knowledge of Stockholder or any of
Stockholder’s affiliates, any of their respective directors or officers (in
their capacities as such), in the case of a corporate entity, or any of their
respective partners (in the case of a partnership), that, individually or in the
aggregate, could reasonably be expected to prevent, enjoin, alter or delay any
of the transactions contemplated by this Agreement, or that, individually or in
the aggregate, could reasonably be expected to have an adverse effect on
Stockholder’s ability to consummate the transactions contemplated by this
Agreement.

 

5.5                               Accuracy of Representations.  The
representations and warranties contained in this Agreement are accurate in all
respects as of the date of this Agreement and will be accurate in all respects
at all times until the termination of this Agreement.

 

SECTION 6.                            Additional Covenants of Stockholder

 

6.1                               Further Assurances.  From time to time and
without additional consideration, Stockholder shall (at Stockholder’s sole
expense) execute and deliver, or cause to be executed and delivered, such
additional transfers, assignments, endorsements, proxies, consents and other
instruments, and shall (at Stockholder’s sole expense) take such further
actions, as the Investors may request for the purpose of carrying out and
furthering the intent of this Agreement.

 

5

--------------------------------------------------------------------------------


 

SECTION 7.                            Miscellaneous

 

7.1                               Survival of Representations, Warranties and
Agreements.  All representations, warranties, covenants and agreements made by
Stockholder in this Agreement shall survive (a) the Closing Date, (b) any
termination of the Purchase Agreement and/or this Agreement and (c) the Voting
Covenant Expiration Date.

 

7.2                               Expenses.  All costs and expenses incurred in
connection with the transactions contemplated by this Agreement shall be paid by
the party incurring such costs and expenses.

 

7.3                               Notices.  All notices, requests, consents and
other communications hereunder shall be in writing; shall be mailed (a) if
within the domestic United States, by first-class registered or certified
airmail, by nationally recognized overnight express courier, postage prepaid, or
by facsimile or (b) if delivered to or from outside the United States, by
International Federal Express or facsimile; shall be deemed given: (i) if
delivered by first-class registered or certified mail domestic, three business
days after so mailed, (ii) if delivered by nationally recognized overnight
carrier, one business day after so mailed, (iii) if delivered by International
Federal Express, two business days after so mailed or (iv) if delivered by
facsimile, upon electric confirmation of receipt; and shall be delivered as
addressed as follows:

 

if to Stockholder:

 

at the address set forth on the signature page hereof; and

 

if to the Investors:

 

[address]

 

7.4                               Severability.  In case any provision contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable law in an acceptable
manner.

 

7.5                               Entire Agreement.  This Agreement, the Proxy
and any other documents delivered by the parties in connection herewith
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings
between the parties with respect thereto.  No addition to or modification of any
provision of this Agreement shall be binding upon either party unless made in
writing and signed by both parties.

 

7.6                               Assignment; Binding Effect.  Except as
provided herein, neither this Agreement nor any of the interests or obligations
hereunder may be assigned or delegated by Stockholder, and any attempted or
purported assignment or delegation of any of such interests or obligations shall
be void.  Subject to the preceding sentence, this Agreement shall be binding
upon Stockholder and his heirs, estate, executors and  personal representatives
and his or its successors and assigns, and shall inure to the benefit of the
Investors and their successors and assigns.

 

6

--------------------------------------------------------------------------------


 

Without limiting any of the restrictions set forth in Section 2 or Section 6.1
or elsewhere in this Agreement, this Agreement shall be binding upon any Person
to whom any Subject Securities are transferred.  Nothing in this Agreement is
intended to confer on any Person (other than the Investors and their successors
and assigns) any rights or remedies of any nature.  Notwithstanding the
foregoing, any assignment, delegation or attempted transfer of any rights,
interests or obligations under this Agreement by Stockholder without the prior
written consent of the Investors shall be void.

 

7.7                               Indemnification.  Stockholder shall hold
harmless and indemnify the Investors from and against, and shall compensate and
reimburse the Investors for, any loss, damage, claim, liability, fee (including
attorneys’ fees), demand, cost or expense (regardless of whether or not such
loss, damage, claim, liability, fee, demand, cost or expense relates to a
third-party claim) that is directly or indirectly suffered or incurred by the
Investors, or to which the Investors otherwise become subject, and that arises
directly or indirectly from, or relates directly or indirectly to, (a) any
inaccuracy in or breach of any representation or warranty contained in this
Agreement or (b) any failure on the part of Stockholder to observe, perform or
abide by, or any other breach of, any restriction, covenant, obligation or other
provision contained in this Agreement or in the Proxy.

 

7.8                               Specific Performance.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the Proxy were not performed in accordance with its specific terms
or were otherwise breached.  Stockholder agrees that, in the event of any breach
or threatened breach by Stockholder of any covenant or obligation contained in
this Agreement or in the Proxy, the Investors shall be entitled (in addition to
any other remedy that may be available to them, including monetary damages) to
seek and obtain (a) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation, and (b) an injunction
restraining such breach or threatened breach.  Stockholder further agrees that
neither the Investors nor any other Person shall be required to obtain, furnish
or post any bond or similar instrument in connection with or as a condition to
obtaining any remedy referred to in this Section 7.8, and Stockholder
irrevocably waives any right he or it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

 

7.9                               Non-Exclusivity.  The rights and remedies of
the Investors under this Agreement are not exclusive of or limited by any other
rights or remedies which it may have, whether at law, in equity, by contract or
otherwise, all of which shall be cumulative (and not alternative).  Without
limiting the generality of the foregoing, the rights and remedies of the
Investors under this Agreement, and the obligations and liabilities of
Stockholder under this Agreement, are in addition to their respective rights,
remedies, obligations and liabilities under common law requirements and under
all applicable statutes, rules and regulations.

 

7.10                        Governing Law; Venue.

 

(a)                                  This Agreement and the Proxy shall be
construed in accordance with, and governed in all respects by, the laws of the
State of Delaware (without giving effect to principles of conflicts of laws).

 

(b)                                  Any legal action or other legal proceeding
relating to this Agreement or the Proxy or the enforcement of any provision of
this Agreement or the Proxy may be

 

7

--------------------------------------------------------------------------------


 

brought or otherwise commenced in any state or federal court located in the
State of Delaware.  Stockholder:

 

(i)                                     expressly and irrevocably consents and
submits to the jurisdiction of each state and federal court located in the State
of Delaware in connection with any such legal proceeding;

 

(ii)                                  agrees that service of any process,
summons, notice or document by U.S. mail addressed to him or it at the address
set forth on the signature page hereof shall constitute effective service of
such process, summons, notice or document for purposes of any such legal
proceeding;

 

(iii)                               agrees that each state and federal court
located in the State of Delaware shall be deemed to be a convenient forum; and

 

(iv)                              agrees not to assert (by way of motion, as a
defense or otherwise), in any such legal proceeding commenced in any state or
federal court located in the State of Delaware, any claim that Stockholder is
not subject personally to the jurisdiction of such court, that such legal
proceeding has been brought in an inconvenient forum, that the venue of such
proceeding is improper or that this Agreement or the subject matter of this
Agreement may not be enforced in or by such court.

 

Nothing contained in this Section 7.10 shall be deemed to limit or otherwise
affect the right of the Investors to commence any legal proceeding or otherwise
proceed against Stockholder in any other forum or jurisdiction.

 

(c)                                  STOCKHOLDER IRREVOCABLY WAIVES THE RIGHT TO
A JURY TRIAL IN CONNECTION WITH ANY LEGAL PROCEEDING RELATING TO THIS AGREEMENT
OR THE PROXY OR THE ENFORCEMENT OF ANY PROVISION OF THIS AGREEMENT OR THE PROXY.

 

7.11                        Counterparts.  This Agreement may be executed in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

 

7.12                        Headings.  The captions contained in this Agreement
are for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

7.13                        Pronouns.  All pronouns contained herein, and any
variations thereof, shall be deemed to refer to the masculine, feminine or
neutral, singular or plural, as to the identity of the parties hereto may
require.

 

7.14                        Attorneys’ Fees.  In the event that any suit or
action is instituted under or in relation to this Agreement, including without
limitation to enforce any provision in this Agreement, the prevailing party in
such dispute shall be entitled to recover from the losing party all fees, costs
and expenses of enforcing any right of such prevailing party under or with
respect

 

8

--------------------------------------------------------------------------------


 

to this Agreement, including without limitation, such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.

 

7.15                        No Waiver.  No failure on the part of the Investors
to exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of the Investors in exercising any power, right, privilege or
remedy under this Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right,
privilege or remedy shall preclude any other or further exercise thereof or of
any other power, right, privilege or remedy.  The Investors shall not be deemed
to have waived any claim available to the Investors arising out of this
Agreement, or any power, right, privilege or remedy of the Investors under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of the Investors, and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.

 

9

--------------------------------------------------------------------------------


 

In Witness Whereof, the Investors and Stockholder have caused this Agreement to
be executed as of the date first written above.

 

 

[Investors]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Stockholder

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

Facsimile:

 

 

 

Shares Held
of Record

 

Options and
Other Rights

 

Additional Securities
Beneficially Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

Form of Irrevocable Proxy

 

The undersigned stockholder (the “Stockholder”) of Rigel Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), hereby irrevocably (to the fullest
extent permitted by law) appoints and constitutes [                     ],
[                     ] and [                     ], and each of them, the
exclusive attorneys and proxies of the Stockholder with full power of
substitution and resubstitution, to the full extent of the Stockholder’s rights
with respect to (i) the outstanding shares of capital stock of the Company owned
of record by the Stockholder as of the date of this proxy, which shares are
specified on the final page of this proxy and (ii) any and all other shares of
capital stock of the Company which the Stockholder may acquire on or after the
date hereof.  (The shares of the capital stock of the Company referred to in
clauses “(i)” and “(ii)” of the immediately preceding sentence are collectively
referred to as the “Shares.”)  Upon the execution hereof, all prior proxies
given by the Stockholder with respect to any of the Shares are hereby revoked,
and the Stockholder agrees that no subsequent proxies will be given with respect
to any of the Shares.

 

This proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted in connection with the Voting Agreement, dated
as of the date hereof, between the Investors and the Stockholder (the “Voting
Agreement”), and is granted in consideration of the Investors entering into the
Common Stock and Warrant Purchase Agreement, dated as of the date hereof, among
the Company and the Investors (the “Purchase Agreement”).  This proxy will
terminate on the Voting Covenant Expiration Date (as defined in the Voting
Agreement).

 

The attorneys and proxies named above be, and each of them are, authorized and 
empowered by the undersigned, and may exercise this proxy, to vote the Shares,
and to exercise all voting, consent and similar rights of the undersigned with
respect to the Shares until the Voting Covenant Expiration Date at any meeting
of the stockholders of the Company, however called, and in connection with any
written action by consent of stockholders of the Company:

 

(i)                                     in favor of issuance of the Shares and
the Warrants (as defined in the Purchase Agreement) in the Offering, in favor of
each of the other actions contemplated by the Purchase Agreement and in favor of
any action in furtherance of any of the foregoing; and

 

(ii)                                  against any action or agreement that would
result in a breach of any representation, warranty, covenant or obligation of
the Investors and/or the Company in the Purchase Agreement or which could be
expected to delay, prevent or adversely affect the consummation of the
transactions contemplated by the Purchase Agreement (including, but not limited
to, any matter submitted to stockholders that would cause a failure of a closing
condition in the Purchase Agreement).

 

The Stockholder may vote the Shares on all other matters not referred to in this
proxy, and the attorneys and proxies named above may not exercise this proxy
with respect to such other matters.

 

A-1

--------------------------------------------------------------------------------


 

This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).

 

In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

Dated:  [                     ], 2003

 

 

 

 

Signature

 

 

 

 

 

Print Name

 

A-2

--------------------------------------------------------------------------------